DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that the Office failed to establish any mutually exclusive characteristics between the species and that a search burden has not been established.  This is not found persuasive because the mutually exclusive characteristics are self-evident from the figures identified in the species groups.  For example, Species I has a fastener B which cannot be used with the flange 170 of Species II.  In addition, the search burden is, as detailed in the election of species requirement, due to a different search strategy for finding all of the details of applicant’s various embodiments.  For example, the hinge of Species V is not likely to overlap in scope in a search for the flange and groove of Species VI. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2021.  Claim 12 claims a hinge which only appears in species V. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the flange of the second member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the component of the vehicle" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation "the two protrusions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested the dependency of the claim be changed from “18” to --19--. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shijie (Chinese Patent Publication 103253121A).
	Re claim 1, Shijie discloses a vehicle mount comprising a first member (4, figure 2) configured to attach to a structural member of a vehicle (the frame of the vehicle, see the machine translation of the reference), and a second member (3) comprising first and second limbs (the vertical portions of 3 attached to 3.3), the first and second limbs defining a space therebetween for receipt of an arm (2) attachable to a component of the vehicle (an engine, see the machine translation of the reference), the second member configured to attach to the first member such that, when the second member is attached to the first member, the space between the first and second limbs defines an opening for receipt of an arm attachable to the component of the vehicle, and a dimension of the opening being equal to the distance between the first and second limbs.
	Re claim 2, the first member comprises a central body portion (the portion between the flanges 4.1) and at least one flange (4.1) protruding away from the central body portion.
	Re claim 3, each flange comprises a surface that is continuous with, and contained in the same plane as, a surface of the central body portion (as shown in figure 2). 

	Re claim 5, the second member comprises first and second limbs (4.1) protruding away from a central body portion of the second member.
	Re claim 6, the first member comprises a central body portion (between the flanges 4.1), wherein the central body portion comprises a raised end surface (the vertical portions directly adjacent to 4.1), and wherein, when the second member is attached to the first member, the raised end surface is received in the second member between the two limbs.
	Re claim 8, the second member comprises a body portion (3.4) comprising an inner surface, and two limbs (the vertical portions of 3 attached to 3.3) each extending away from the body portion at an end of the body portion, each limb comprising an inner surface, wherein the inner surfaces of the limbs face each other, and wherein the space between the limbs is defined by the space between the two limb inner surfaces and the inner surface of the second member, and wherein the opening is defined by the inner surface of the second member, the inner limb surfaces, and an end face (the vertical portions directly adjacent to 4.1) of the first member.
	Re claim 10, the second member comprises two limbs, and a flange (3.1) extending approximately at right angles from one of the two limbs. 
	Re claim 11, the first member comprises a flange (4.1) extending away from a central body portion (the portion of 4 between the left and right 4.1 in figure 2) of the first member, and wherein, when the second member is attached to the first member, the flange of the first member is engaged with the flange of the second member.

	Re claim 14, the structural member of the vehicle is at least one rail of the vehicle (a vehicle frame, see the machine translation of the reference).
	Re claim 15, Shijie discloses a vehicle mount comprising a first member (4) configured to attach to a structural member of a vehicle (the frame of the vehicle, see the machine translation of the reference), a second member comprising first and second limbs (the vertical portions of 3 attached to 3.3), a distance between inner faces of the first and second limbs defining a space, and an arm (2) positioned within the space; the second member configured to attach to the first member.
	Re claim 16, the component of the vehicle is at least one of: a component of a drive train of the vehicle, a component of an engine of the vehicle (it is an engine, see the machine translation of the reference), and a component of a cab of the vehicle.
	Re claim 17, Shijie discloses a vehicle mount comprising: a first member (4) attached to a structural member of a vehicle (the frame of the vehicle, see the machine translation of the reference); a second member (3) comprising first and second limbs (the vertical portions of 3 attached to 3.3), a distance between inner faces of the first and second limbs defining a space, the two side surfaces of the first member fitting within the space and contacting a respective inner face of the first and second limbs.
	
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedderly (US Patent 7,594,690B2).
Re claim 17, Hedderly discloses a vehicle mount comprising: a first member (296) attached to a structural member (300) of a vehicle; a second member (126) comprising first and second limbs, a distance between inner faces of the first and second limbs defining a space, the two side surfaces of the first member fitting within the space and contacting a respective inner face of the first and second limbs (see figure 15).

    PNG
    media_image1.png
    564
    829
    media_image1.png
    Greyscale

	Re claim 18, the first and second limbs each comprise a hole which aligns with a respective hole in each of the two side surfaces of the first member.  See the annotated figure above)

Allowable Subject Matter
Claims 7, 9, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
October 21, 2021